Citation Nr: 1750078	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 18, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel




INTRODUCTION

The appellant served on active duty in the Army from October 2003 to February 2005, including service in Iraq.  He is the recipient of the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial 50 percent rating effective February 15, 2011; granted service connection for bilateral plantar fasciitis and assigned an initial noncompensable rating effective September 13, 2010; and denied service connection for a lumbar spine disability.  The appellant appealed the RO's determinations regarding the initial disability ratings assigned for PTSD and plantar fasciitis and the denial of service connection for a lumbar spine disability.  

Before the appeal was certified to the Board, in a July 2015 rating decision, the RO increased the rating for PTSD to 70 percent, effective February 18, 2015.  Since the RO did not assign the maximum initial schedular rating possible, the appeal for a higher disability rating from the effective date of the award of service connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In May 2016, the Board remanded the matter for additional evidentiary development.  While the matter was in remand status, in an April 2017 rating decision, the RO granted service connection for lumbar strain and assigned an initial 20 percent rating, effective September 12, 2010.  The grant of service connection for lumbar strain constitutes a full award of the benefit sought on appeal with respect to the claim of service connection for a lumbar spine disability.  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the effective date or initial rating assigned.  Thus, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDINGS OF FACT

1.  For the entire period on appeal, the appellant's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; there was not total social and occupational impairment.

2.  For the entire period on appeal, the appellant's bilateral plantar fasciitis was manifested by no more than pain and tenderness.  There was no severe spasm of the tendo achillis on manipulation, marked pronation, or marked inward displacement.  The severity of such bilateral plantar fasciitis was not greater than moderate.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial 10 percent rating, but no higher, for bilateral plantar fasciitis for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5299-5276 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

		i.  PTSD

      a.  Rating Criteria

Under the rating criteria for mental disorders, a noncompensable rating is warranted for a mental disability that has been formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, DC 9400.

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Maurehan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims held that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

      b.  Global Assessment of Functioning (GAF) Scores

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14,308 (March 19, 2015).  

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.


		ii.  Plantar Fasciitis

The appellant's bilateral plantar fasciitis is rated by analogy to flatfoot under Diagnostic Code (DC) 5276.

Under DC 5276, a noncompensable rating is warranted for mild flatfoot, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfoot, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  

If there is severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted if it is unilateral, while a 30 percent rating is warranted if it is bilateral.  

If there is pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if it is unilateral, while a 50 percent rating is warranted if it is bilateral.  

The words "mild," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

III.  Analysis

	A.  PTSD

A statement from the appellant was received in May 2011.  He stated that he feels angry, hateful, and non-emotional, and that this ruined his first marriage and is destroying his current marriage.  Flashbacks and nightmares preclude sleep at night.  He stated that he is unsure how to deal with his feelings.

The appellant was afforded a contracted examination with Dr. J.H.B. in June 2011.  The claims file was reviewed.  He reported constant sleep disturbance, nightmares, night sweats, excessive anger, poor social relationships, exaggerated startle responses to loud noise, suicidal ideation, and feelings of depression.  He reported that these symptoms resulted in an inability to work, difficulty functioning with family, financial distress due to unemployment, and a lack of motivation and interest regarding activities that used to bring pleasure.  There was no history of violent behavior.  A history of suicide attempts was denied.  The appellant has been taking prescription medication for five months with minimal response.  No hospitalizations or emergency room visits for psychological problems have occurred.  The appellant is currently married but the relationship is rocky due to his inability to communicate and relate emotionally with his wife.  He has a child; and the relationship with his child is not as good as he would like it to be.  His wife and child reside elsewhere.  Legal problems were denied.  The appellant has worked in counseling and social work for five years following service.  Relationships with his co-workers were good, and his relationship with his supervisor was fair.  The appellant's 2007 divorce resulted in significant depression.  He isolated and took leave from work for three weeks.  He reported that he has not worked in five months.  The appellant was noted to be a reliable historian.  

Examination revealed orientation within normal limits.  Appearance, hygiene, and behavior were appropriate.  Good eye contact was observed.  Affect and mood were flattened.  The appellant was very articulate, but his affect was blunted.  Communication, speech, and concentration were within normal limits.  Panic attacks now occur less than once per week, due to improvements made in therapy.  Suspiciousness, delusions, and hallucinations were not present.  There was no history of delusions or hallucinations.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  He could understand directions.  The appellant did not appear confused or have slowness of thought.  Judgment was not impaired.  Abstract thinking was normal.  Memory was mildly impaired, forgetting names, directions, and recent events.  The appellant reported that he tends to forget names and directions to familiar places.  There was no suicidal or homicidal ideation.  A GAF score of 60 was assigned.  It was noted that, because the appellant had a background as a mental health professional, he was ethically responsible to restore his own mental health functioning before he could accept the responsibility for the mental health of others.  The appellant's PTSD was noted to cause depression and lack of motivation and stamina, making him presently unable to adequately perform in his line of work.

The examiner stated that the appellant's PTSD-caused depression and irritability diminished the capacity to work and caused him to be unable to sustain a functionally high-quality relationship with his wife.  The appellant intermittently was unable to perform activities of daily living, but could perform self-care.  The examiner opined that the appellant's symptoms cause occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks, although generally the appellant was functioning satisfactorily with routine behavior, self-care, and normal conversation.  Symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events, were noted.  The appellant had difficulty establishing and maintaining effective work/school and social relationships an effective family role functioning because of his depression, anger outbursts, and irritability.  He had an intermittent inability to perform recreation or leisurely pursuits due to his lack of motivation.

The appellant's substantive appeal, received in June 2013, states that he was happy in life prior to his overseas active duty, but now feels the opposite.  He has a lot of bad days and only random sparks of interest in doing things with his family.  He stated that it feels like he is "sinking further from reality."  He noted effects on his home life, work, and family relations.  He stated that he gets mad for no reason and then gets violent.  He reported not being able to deal with stress well and feeling like he is a failure.  

The appellant was afforded a contracted examination in December 2014.  The claims file was reviewed.  The examiner opined that the appellant's level of occupational and social impairment was manifested by an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  His current marriage was "on the rocks," due to conflict arising from his PTSD.  The appellant did not participate in his leisure pursuits much due to anhedonia and demands on time.  Aside from his wife, he did not have a social network.  He was noted to currently be employed.  

Alterations in cognition and mood were endorsed.  He stated that his wife would describe him as detached and having no feelings, which he said can be true at times.  He reported irritability, anxiousness, and numbness.  He stated that he tries to put on a front, which works a lot of the time.  If he did not try to do so, "I would be an ass every single day to everyone."  He reported yelling when angry, which has led to reprimands at a previous job; however, problems at his current job were denied.  He yells at and has grabbed his wife, but has never hit her out of anger.  He stated that he struggles to convey emotions.  Hyperarousal symptoms were endorsed.  He struggles to fall and stay asleep and pulls his blinds apart a great deal to see what is going on.  He endorsed some impairments in short-term memory, focus, and concentration.  He has notes all over his office desk and asks his wife to tell him what to get at the store and then text message him the same information when he arrives.  Suicidal and homicidal ideation were denied.  Suicidal thoughts previously led to him having a gun in his hand, but thinking of his family prevented future attempts.

The appellant was noted to have depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, such as unprovoked irritability with periods of violence, nightmares, intrusive thoughts, avoidance of thinking about combat-related memories, avoidance of combat-related triggers, psychological numbing, feelings of detachment from others, anhedonia, exaggerated startle, and hypervigilance.  

Examination revealed that the appellant's grooming was good.  His mood was dysphoric and affect was restricted.  He was alert and oriented to all spheres.  Thought process was linear with no evidence of hallucinations, delusions, or obsessional beliefs.  Speech was goal-oriented and within normal limits, though it was monotonous at times.  Insight and judgment were fair.  He seemed to be a reliable historian, although he may exaggerate his symptoms as evidenced by maxing out the PCL, which is somewhat rare, even in the most severe PTSD cases.  The examiner explained that the PCL is a diagnostic tool in which the appellant self-reports his PTSD symptoms.  The level of described social and occupational impairment was not congruent to the responses that the appellant gave.  He seemed to be forthcoming and cooperative.  Psychomotor activity was unremarkable.  

The appellant was afforded a contracted examination in June 2015.  The claims file was reviewed.  The examiner noted that the appellant had PTSD and appeared to have depressive symptoms in excess of what would be expected from a PTSD diagnosis.  Considerable overlap in such symptoms was observed.  The examiner opined that the appellant had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The appellant reported that he has held multiple jobs since separation, and has been in his current position since September 2014.  He reported missing approximately five days per month due to depression.  He likes his job but has some difficulty interacting with others on a regular basis.  The appellant reported being arrested four years prior for trespassing into his ex-wife's home and getting into a physical altercation with her boyfriend.  He spent one night in jail but charges were dropped.

The appellant had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, headaches, problems with memory, poor sleep, multiple nightmares weekly, missing five days of work due to not feeling motivated to go to work and feeling depressed, changes in weight based upon his depression, and feelings of hopelessness and worthlessness.  Examination revealed that the appellant was appropriately dressed and well-groomed.  He was cooperative and forthcoming and appeared to be a reliable historian.  Affect was flat.  There was no evidence of a thought disorder, hallucinations, or delusions.  Passive suicidal ideation was noted, but the appellant stated that these were just thoughts that come into his head on his particularly depressed days and he did not have the inclination to act on them.

The appellant reported that he felt empty sometimes, as if he were emotionless.  His daughters made him happy.  He felt hopeless most days and endorsed feeling worthless.  If he does not go to work, he stays in bed all day.  He stays at home when his daughter visits, and does get out of bed.  He has a few friends who "drag him out," but he does not stay away from home too long due to anxiousness around crowds and in public areas.  He feels in control when at home, so he prefers to stay there.  He reported suicidal ideation in the past, including one instance where he had a gun and thought about killing himself but called his brother and asked him to visit.  He reported passive suicidal ideation in the recent past but denied plan or intent.  He tries to think positively because he does not want to hurt himself.

The Board finds that the evidence is in relative equipoise as to whether the manifestations of the appellant's service-connected PTSD met or approximated the criteria for an initial 70 percent rating for the entire period on appeal due to occupational and social impairment with deficiencies in most areas.

The appellant competently and credibly reported suicidal ideation and a previous episode of having a gun in his hand during his December 2014 examination.  Thus, the Board finds that it is at least as likely as not that the appellant's suicidal ideation exhibited during such examination was also present prior to that examination and for the entire period on appeal.  

At no point during the period on appeal, however, did the appellant exhibit gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for own occupation or own name.  

With respect to memory, the appellant has competently and credibly reported forgetting names, directions to familiar places, and requiring his wife to remind him verbally and via text message of what to get at the store.  The examiners described this memory loss as mild.  The Board finds that this does not more nearly approximate memory loss for names of close relatives, own occupation, or own name.  Even if this memory loss did more nearly approximate the 100 percent criteria regarding memory, the appellant's overall disability picture does not more nearly approximate a 100 percent rating.

An initial 70 percent rating, and no higher, is warranted because the evidence shows impaired impulse control, such as unprovoked irritability with periods of violence, and suicidal ideation.  The appellant's June 2015 report of being arrested four years prior for trespassing getting into a physical altercation more nearly approximates unprovoked irritability with periods of violence.  His reports of suicidal thoughts and ideation in the form of having a gun in his hand, but not acting on such thoughts because he thought of his family and called his brother, more nearly approximate suicidal ideation rather than a persistent danger of hurting self or others.  He specifically stated that thinking of his family prevented future suicide attempts and that he had no plan or intent to commit suicide.  He denied wanting to hurt himself.

The appellant is not incapable of performing activities of daily living.  Moreover, the above evidence reflects that the appellant has some social contact and can work.  He remains married and retains a relationship with his child, although neither relationship is ideal.  No examiner opined that that the appellant experienced total occupational and social impairment.  Rather, the June 2011, December 2014, and June 2015 examiners all opined that the appellant's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily.  Indeed, it appears that the appellant is currently employed.  The Board finds that these opinions are entitled to great probative weight because they are based upon examinations of the appellant and thorough reviews of the claims file.  Thus, the evidence does not more nearly approximate total occupational and social impairment.  

Thus, entitlement to an initial schedular rating of 70 percent for PTSD, for the entire period on appeal, but no higher, is warranted.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	B.  Plantar Fasciitis

The appellant was afforded a VA examination for his feet in March 2011.  The claims file was reviewed.  The appellant was noted to use orthotics, pain medications, and muscle relaxers.  There was bilateral foot pain at rest and when standing or walking.  There was no swelling, heat, or redness bilaterally.  There was stiffness, fatigability, weakness, and lack of endurance bilaterally.  Daily flare-ups were reported, which are manifested by severe pain at night and first thing in the morning, each lasting up to an hour.  Functional limitations including being able to walk or stand for five minutes maximum.  Orthotics provided little assistance.  Gait was normal.  There was no evidence of abnormal weight bearing.  Examination revealed no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing bilaterally.  There was evidence of instep tenderness bilaterally.  There was no hallux valgus or rigidus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bone, or flatfoot bilaterally.  Arches were present bilaterally on weight-bearing and nonweight-bearing.  Heel valgus was 0 degrees bilaterally, and there was no muscle atrophy of the foot.  March 2011 X-rays revealed normal bilateral feet.  He was diagnosed with bilateral plantar fasciitis.  The appellant was noted to have stopped working in January 2011, and was unemployed due to pain in the feet and back.  It was noted that the appellant took several sick days for back and foot pain, but did not report how many days.  The effect of plantar fasciitis on the appellant's usual occupation was that he could not walk and perform his duties at work; thus, he is now unemployed.  However, the examiner noted that plantar fasciitis did not impact occupational activities.  There were no effects on chores, feeding, bathing, toileting, or grooming, but there were effects on shopping and exercise.

In his substantive appeal, received in June 2013, the appellant stated that a doctor told him that he might need surgery for his plantar fasciitis.  He reported that pain was first noted while overseas and has only worsened.  He has trouble walking, running, and standing.  He reported cramps which last for hours.  Medication and foot cream only provides temporary relief, if any.  He stated that he must use orthotics, but they do not work.  He observed that his feet have started to bow a little.  

A January 2014 clinical note states that the appellant complained of chronic bilateral foot pain.

The appellant was afforded VA examination in December 2015.  The appellant was diagnosed with bilateral plantar fasciitis.  Constant, severe pain on the bottom of the feet was reported.  Flare-ups were reported as increased pain if he had to be on his feet for a long time.  Functional loss or impairment with squatting, stairs, walking, lifting, bending, and standing was reported.  Bilateral foot pain was observed, with pain accentuated on use and manipulation.  There was no swelling or calluses characteristic of flatfoot.  Orthotics were used bilaterally.  Extreme tenderness of the plantar surfaces bilaterally was observed, which was not improved by orthopedic shoes or appliances.  There was no decreased longitudinal arch height on weight-bearing.  There was no marked deformity or marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe, and there was no deformity causing alteration of the weight-bearing line.  There was no inward bowing of the Achilles' tendon.  There was no marked inward displacement or severe spasm of the Achilles' tendon on manipulation.  No foot surgery had been performed.  Bilateral foot pain on movement, weight-bearing, and nonweight-bearing, and disturbance of locomotion and interference with standing contributed to functional loss.  Pain was worse if the appellant has to stand for a long time.  No assistive devices were used as a normal mode of locomotion.  Imaging studies were not performed.  The ability to perform occupational tasks including standing, walking, lifting, stairs, bending, or squatting was limited.

The appellant has competently and credibly reported bilateral foot pain throughout the period on appeal.  Thus, the Board finds that entitlement to an initial 10 percent rating for such pain with the resulting functional loss is warranted.  See 38 C.F.R. § 4.59. 

The appellant's bilateral plantar fasciitis is rated by analogy to flatfoot, DC 5276.  Under DC 5276, a rating in excess of 10 percent is warranted for severe or pronounced unilateral or bilateral flatfoot.  Severe flatfoot includes objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Pronounced flatfoot includes marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

As delineated in detail above, the appellant's service-connected bilateral foot disability is not manifested by marked deformity, marked pronation, swelling, callosities, marked inward displacement of the tendo achillis, or severe spasm of the tendo achillis, either unilaterally or bilaterally.  Although there is evidence of pain and tenderness, and the appellant reports that the use of orthotics does not improve tenderness, those symptoms have been considered in assigning the current 10 percent disability rating.  The Board finds that the record does not contain evidence which would establish that the appellant's disability more nearly approximates severe or pronounced disability.  No examiner has characterized the appellant's disability as severe or pronounced, the appellant does not require the use of any assistive devices other than orthotics to ambulate, nor is there evidence of objective pathology indicative of functional loss or disuse to warrant a rating in excess of 10 percent.  As the evidence preponderates against the award of an initial rating in excess of 10 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	C.  TDIU

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU) based upon his service-connected PTSD and plantar fasciitis, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In March 2011, the appellant reported that he stopped working in January 2011, and was unemployed due to foot and back pain.  In June 2011, the appellant reported that he had not worked in five months.  In June 2013, the appellant reported that he was employed.

The June 2011 examiner noted that, because the appellant had a background as a mental health professional, he was ethically responsible to restore his own mental health functioning before he could accept the responsibility for the mental health of others and his depression and lack of motivation and stamina made him presently unable to adequately perform in his line of work.  However, the examiner did not find that the appellant was unable to secure and follow a substantially gainful occupation in another field while he was not working in the mental health field.

The June 2011, December 2014, and June 2015 mental health examiners all opined that the appellant experienced an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Thus, he was not unable to secure and follow a substantially gainful occupation due to his PTSD.  The appellant reported in June 2015 that he had been in his current job since September 2014 and missed approximately five days per month due to depression.  There is no evidence, nor does the appellant contend, that missing approximately five days per month precludes him from maintaining this employment, or that such employment is not substantially gainful.

The March 2011 examiner opined that the appellant's plantar fasciitis did not impact occupational activities and the December 2015 examiner noted limitations to physical employment tasks, including standing, walking, lifting, stairs, bending, or squatting.  However, neither examiner observed limitations to sedentary employment.

Despite periods of unemployment in and around 2011, there is competent and credible evidence that the appellant has been employed since at least June 2013.  There is no evidence that the position is not substantially gainful.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial 70 percent rating, and no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating, and no higher, for bilateral plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


